DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 12. Claim 1 includes a device comprising: a frame coupled to a first arm and further coupled to a second arm, the frame configured to rest on a user's head; a first compartment coupled to an upper portion of the frame; an electronic system disposed within the first compartment; a display coupled to a lower portion of the frame, the display configured to concurrently display digital imagery and a view of a surrounding environment; and a thermal conductor adapted to facilitate a thermal connection between the electronic system and the outer member, wherein the electronic system is configured to be cooled by transference of the produced heat through the thermal conductor and the outer member; wherein at least one of the first arm and the second arm comprising an electrical connection for supplying power to the electronic system in combination with all other elements of the base claim. Claims 2-11 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 12 includes a method comprising: cooling an electronic system of a device, wherein: the electronic system is disposed within a first compartment of the device; the first compartment is coupled to an upper portion of a frame of the device; the frame is coupled to a first arm and further coupled to a second arm; the frame is configured to rest on a user's head; the device comprises a display coupled to a lower portion of the frame, the display configured to concurrently display digital imagery and a view of a surrounding environment; the device further comprises a thermal conductor adapted to facilitate a thermal connection between the electronic system and the outer member; and cooling the electronic system comprises cooling by transference of the produced heat through the thermal conductor and the outer member in combination with all other elements of the base claim. Claims 13-20 are all dependent upon claim 12 and are considered to be allowable at least for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841